DETAILED ACTION

This Office Action is in response to Applicant's amendments and arguments filed with a Request for Continued Examination on July 16, 2021. Applicant has amended claims 25-28, 30-31, 33, 35-39, 43.  Currently, claims 25-44 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Response to Amendments

The 35 U.S.C. 103 rejections of claims 25-44 are withdrawn in light of applicants to claims 25-28, 30-31, 33, 35-39, 43.  Applicant’s amendments necessitated the new grounds for rejection in this office action.  

Response to Arguments


Applicant’s arguments submitted on 5/27/21 have been considered but are not persuasive.  Applicant argues on p. 6 of the remarks that the 103 rejection is improper because the cited references do not show “identifying the based on the level of trust between the users and the current location data within the social discovery profiles, a currently occurring social discovery event related to a merchant and to consumers of the merchant.”  Examiner notes that these arguments are moot in light of the newly cited Hu reference.  Therefore, the claims are still rejected under 103.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing 

Claims 25-30, 33-40, 43-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cozens et al. (US 8,700,526 B1) (hereinafter Cozens) in view of Kail et al. (US 2012/0173320 A1) (hereinafter Kail) in view of Stoll et al. (US 2015/0206211 A1) (hereinafter Stoll) in view of Hu et al. (US 2012/0239505 A1) (hereinafter Hu).

Claims 25 and 35:
Cozens, as shown, discloses the following limitations of claims 25 and 35:
A computer-implemented method (and corresponding system – Fig 5, showing computing system components) for providing social discovery service operations via a social networking portal (Figs 1, 5 and col 1, line 38-60, using social network for payment requests), comprising operations performed by one or more processors of the social networking portal the operations comprising: receiving transaction data relating to financial transactions associated with users, at least one of the financial transactions involving an online transaction (col 15, line 38-49 and col 16, line 39-52, accessing payor accounts in the payment system from website payments and payment location information);
receiving product data identifying products included in the financial transactions (col 12, line 10-25, where line items show product data), 
receiving, via Global Positioning System (GPS) current location data of electronic devices associated with the users and associated with the financial transactions 
generating social discovery profiles for the users, the profiles indicating the level of trust and shopping characteristics of the users, and the profiles being based on: the transaction data; the location data; and the product data (col 2, line 50-65 and col 10, line 54 to col 11, line 7, showing social graph based on the transactions and the social network connections);
Cozens, however, does not specifically disclose identifying, based on the profiles, occurrences of social discovery events related to a merchant and to consumers of the merchant.  In analogous art, Kail discloses the following limitations:
the product data comprising stock keeping unit (SKU) data associated with the products (see para [0006], [0008], [0032], showing scannable barcodes on merchandise);
the social discovery profiles being based on the current location data and the locations associated with financial transactions (the social discovery profiles being based on the current location data and the locations associated with financial transactions (see para [0032], "The method 50 is generally Internet 60 enabled whereby a server 51 mediates interactions between a user/consumer 20 utilizing his/her handheld device 21 and a retailer/manufacturer 30 via social media 52, for example, Facebook.RTM., Twitter.RTM., LinkedIn.RTM., MySpace.RTM., and the like. The server 51 is additionally in communication with a GDSN manager 61 with concomitant GDSN cache 62, which is itself in communication with the GDSN 40. The server 51 is also in communication with an opportunity matchmaker 
identifying, based on the profiles, occurrences of social discovery events related to a merchant and to consumers of the merchant (see para [0039], " the first affinity algorithm of step S52 is able to match products to a particular user/consumer 20 according to, for example, previous queries, barcode scans, RFID tag scans, product reviews submitted by the user/consumer 20 or social network friends, purchase history, gifting history, wish lists, and the like. Displayed results S56 include, but are not limited to promotional information, for example promotional codes for 
determining, based on the currently occurring social discovery event, a marketing plan (see para [0038], "wherein a first affinity algorithm is initiated S52 so that the opportunity matchmaker 63 and user data server 67 of the present invention operate in concert to match available promotions to a user/consumer 20 (not shown)." and see para [0039], where matching products and promotional codes with users based on their interactions including social media is a dynamic marketing plan); and 
transmitting, based on the marketing plan, a notification to a merchant system to execute the marketing plan (see para [0042], "the system detects a triggering event that initiates a check against the reward system. Events may include, for example, an update to user data, scanning a barcode (or RFID tag), a change in the user's location, uploading a product review, linking to friends, a manufacturer or retailer adding a new reward or promotion, direct rewards to selected users, and the like. A determination is then made whether the user qualifies for the award S82. Qualifying can be based, for example, according to: the user's age, sex, location, or the like; the number of barcodes (or RFID tags) scanned or product reviews submitted, or the like; accumulating a predetermined number of users who have placed a product 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Cohen with Kail because determining a marketing plan using social discovery events enables more options for consumers to find products and enhance commercial appeal (see Kail, para [0003]-[0007]).    
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for facilitating commerce, social interaction and charitable activities as taught by Kail in the method for discovering and paying debts by Cozens, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Cohen and Kail do not specifically disclose determining, based on the transaction data, a level of trust between the users.  In analogous art, Stoll discloses the following limitations:
determining, based on the transaction data, a level of trust between the users (see para [0036], "identifying a first user, identifying a second user associated with an event, determining one or more potential products for the second user according to one or more predefined criteria, and causing at least one product of the one or more 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Stoll with Cozens and Kail because including trust in the relationships would enable better transactions to occur for users and to better take advantage of relationships with friends and families and other acquaintances (see Stoll, para [0005]-[0007]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for trusted gifting as taught by Stoll in the Cozens and Kail combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Cozens, Kail and Stoll do not explicitly disclose identifying the based on the level of trust between the users and the current location data within the social discovery profiles, a 
identifying the based on the level of trust between the users and the current location data within the social discovery profiles, a currently occurring social discovery event related to a merchant and to consumers of the merchant (see para [0026], " a deal that is activated can be presented to the user as a coupon that can be redeemed by the user. An activation of a deal may require certain actions to be performed by multiple users. For example, the activation of a deal may require multiple users to be present at a location associated with the provider. If more than a threshold number of user's friends' check-in to a location along with the user, the deal is activated. The value of the deal may be determined based on the number of connections of the user determined to be present at the location. Each user who participates in the activation of the deal is called a participant of the deal. The deal may offer benefits to one user or to all the participants of the deal. For example, a restaurant deal activated by a number of friends present at the location may offer a price reduction upon payment by a single user or it may offer price reduction to each participant making a separate payment. In an embodiment, activation of the deal comprises redemption of the deal. For example, if more than a threshold number of connections of a user purchase tickets for an event (for example, a concert) via the social networking system, a social deal provides the tickets at a discounted price. In this case, the activation of the deal happens when the deal is 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Hu with Cozens, Kail and Stoll because identifying such an event enables more effective deals that can be offered  to users to achieve their goals (see Hu, para [0002]-[0005]).  
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for initating a deal associated with a provider as taught by Hu in the Cozens, Kail and Stoll combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 26-29, 36-40:
Cozens does not specifically disclose wherein the transmitting the notification comprises transmitting instructions to generate incentive messages based on the events.  In analogous art, Kail discloses the following limitations:
wherein the transmitting the notification comprises transmitting instructions to generate incentive messages based on the currently occurring social discovery event (see para [0034], "the query and triggers additional queries according to an algorithm whereby information is retrieved, including data supplied by the manufacturer to the GDSN with regard to their product, links to additional product information or reviews, product reviews by third parties, competing product information, coupons or other promotions, and messages from friends, 
wherein the transmitting instructions comprises transmitting the instructions based on the predetermined rule associated with the currently occurring social discovery event (see para [0038] showing different rules like date triggers or time triggers or business going out of business)
wherein transmitting the notification comprises transmitting instructions to generate an advertisement for display on an electronic display (see para [0038], " Thereafter, promotional information is delivered S54 to the handheld device and displayed S56 to the user/consumer 20 (not shown). ")
wherein transmitting the notification comprises transmitting the instructions to generate the advertisement for display on the electronic display in a physical location of the merchant (see para [0037], "The results S46 may include promotional information, for example promotional codes for online purchases, point-of-sale (POS) coupons for use at so-called " brick and mortar" establishments... the promotional information may be tailored according to the location of the user/consumer 20. In use, the query S40 may, for example, include results S46 specific for the particular retail establishment in which the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for facilitating commerce, social interaction and charitable activities as taught by Kail in the method for discovering and paying debts by Cozens, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 33-34, 43-44:
	Further, Cozens discloses the following limitations:
generating, based on the social discovery profiles, a social discovery graph indicating characteristics of the users (col 2, line 58-65,  "the social graph of a user refers to all of a user's contacts, friends, family, and other members of a user's online network. The social graph can be any combination of social networks of the user, contact databases of the user, lists of email correspondents of the user, lists of frequent transaction counter-parties of the user, and any other suitable social graph data." and col 6, line 31-41)
Cozens, however, does not explicitly disclose the marketing plan comprises determining a market plan based on the social discovery graph.  In analogous art, Kail discloses the following limitations:
wherein determining the marketing plan comprises determining a market plan based on the social discovery graph (see para [0039], "the first affinity algorithm 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for facilitating commerce, social interaction and charitable activities as taught by Kail in the method for discovering and paying debts by Cozens, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 31-32, 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Cozens,  Kail, Stoll and Hu, and further in view of Ramchandani et al. (US 2012/0316953 A1) (hereinafter Ramchandani).

Claim 31-32, 41-42:	
Cozens,  Kail and Stoll and Hu do not specifically disclose transmitting the notification comprises transmitting instructions to generate an advertisement for display on an 
wherein transmitting the notification comprises transmitting instructions to generate the advertisement for display on the electronic display in a physical location of a financial service provider associated with the financial transactions ( see para [0005], "Whatever the type of business, be it retail stores, banks, restaurants, patio cafes, or any other type business, customers prefer to interact directly with the providers of the goods and services." showing the business can be a bank and see para [0022], "A Digital In-Store Ad Network system can be used in retail environments to detect the localized presence of customers in real time. The Digital In-Store Ad Network uses this presence knowledge of customers to deliver relevant and timely offers to those customers while they are in the retail environment. This optimizes the customer's purchasing ability, increases store revenues, and increases customer loyalty. The Digital In-Store Ad Network collects and analyzes customer shopping pattern data and provides it to merchants and brand companies so they can easily optimize advertising effectiveness.")
wherein transmitting the notification comprises transmitting instructions to generate an incentive message associated with a financial service provider associated with the financial transactions (see para [0025], "Consumers benefit because they can receive private, relevant, and timely offers from product manufacturers and merchants while physically in the retail environment." and see para [0005], showing such an environment can be a bankand see para [0028], "The 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Ramchandani with Cozens, Kail, Stoll and Hu because applying the context of financial service providers enhances the customer service by providing a commonly used place for transactions to take advantage of such a service (see Ramchandani, para [0005]-[0007]).
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the system for presence management in a physical retail environment as taught by Ramchandani in the Cozens, Kail, Stoll and Hu combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624